Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 1 of 21 PageID #: 595



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                CLARKSBURG

  UNITED STATES OF AMERICA,

              Plaintiff,

  v.                                       Crim. Action No. 1:20-CR-38-1
                                                       (Kleeh)

  TYREESE MARSH,

              Defendant.


  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

       Pending before the Court is Defendant’s Motion to Suppress

  Evidence    [ECF   No.   52],   Magistrate    Judge   Aloi’s   Report    and

  Recommendation related to the same [ECF No. 71] and Defendant’s

  Objections thereto [ECF No. 77]. The issues raised in each are

  ripe for decision and the Court addresses each in turn.


                            I.    Procedural History

         The defendant, Tyreese Marsh (“Mr. Marsh”), was indicted in

  a five-count Indictment charging him with (1) Conspiracy to Possess

  with Intent to Distribute Controlled Substances, in violation of

  Title 21, United States Code, Sections 846, 841(b)(1)(A)(viii),

  and 841(b)(1)(C); (2) Possession With the Intent to Distribute 50

  Grams or More of Methamphetamine, in violation of Title 18, United

  States Code, Section 2, and Title 21, United States Code, Sections


                                       1
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 2 of 21 PageID #: 596
  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  841(a)(1) and 841(b)(1)(A)(viii); (3) Possession With the Intent

  to Distribute Heroin, in violation of Title 18, United States Code,

  Section 2 and Title 21, United States Code, Sections 841(a)(1) and

  841(b)(1)(C); (4) Possession With the Intent to Distribute 28 Grams

  or More of Cocaine Base, in violation of Title 18, United States

  Code,   Section    2,    and     Title    21,   United   States    Code,   Sections

  841(a)(1) and 841(b)(1)(B)(iii); and (5) Possession of Firearm in

  Furtherance of a Drug Trafficking Crime, in violation of Title 18,

  United States Code, Section 924(c)(1)(A). [ECF No. 1].                 Counts One

  through Four in the Indictment were also alleged against Defendants

  Dejuan Bernard Williams and Regano Harley Jones. [ECF No. 1].                     A

  forfeiture allegation is included in the Indictment. [ECF No. 1].

        Mr. Marsh filed Defendant’s Motion and Memorandum of Law to

  Suppress Evidence Seized as a Result of Traffic Stop and any

  Evidence   Seized       as   a   Result    of   Subsequently      Obtained   Search

  Warrants [ECF No. 52], on October 13, 2020. By Order dated October

  14, 2020, United States District Judge Thomas S. Kleeh referred

  the motion to Magistrate Judge Michael J. Aloi for conducting a

  hearing    and    submitting       a     report   and    recommendation      as   to

  disposition of the motion. [ECF No. 53]. Thereafter, the Court

  received Defendant’s Supplement to Previously Filed Motion, filed

  on October 20, 2020 [ECF No. 58], the Government’s Response in

  Opposition to Defendant’s Motion, filed on October 21, 2020 [ECF


                                             2
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 3 of 21 PageID #: 597
  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  No. 60], and Defendant’s Supplemental Memorandum of Law, filed on

  October 27, 2020 [ECF No. 70].

        The   Magistrate    Judge   conducted         a       hearing   on   Defendant’s

  Motion on October 23, 2020, at which time the Court heard witness

  testimony, accepted exhibits into evidence, and heard the argument

  of counsel for both Defendant and the Government. On October 29,

  2020,   the    Magistrate     Judge     issued          a    thorough      Report    and

  Recommendation (“R&R”) [ECF No. 71], recommending that Defendant’s

  Motion [ECF No. 52], be denied. The parties were given five (5)

  days to file specific written objections to the R&R. Mr. Marsh

  filed objections to the R&R on November 3, 2020. [ECF No. 77].

        Mr. Marsh filed a Motion to Continue Pretrial Hearing, Trial

  Date and Other Deadlines Set by the First Amended Scheduling Order.

  [ECF No. 78]. The Court granted the Motion and continued the pre-

  trial conference to 10:00 a.m. on Friday, February 12, 2021, at

  the   Clarksburg,     West   Virginia       point       of    holding      court.   Jury

  selection will begin at 9:30 a.m. on March 3, 2021, at the

  Clarksburg,    West    Virginia   point      of     holding      court      with    trial

  commencing thereafter. [ECF No. 81].



                   II.     Applicable Law and Legal Standard

        Pursuant to 28 U.S.C. § 636(b)(1)(B), a magistrate judge may

  be designated by a district court to consider motions to suppress


                                          3
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 4 of 21 PageID #: 598
  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  evidence and statements as unconstitutionally obtained. After the

  magistrate judge has considered such a motion, the judge must

  submit “proposed findings of fact and recommendations for the

  disposition.” Camry v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)

  (quotations        omitted).   Parties   are        entitled      to    file    written

  objections to the findings and recommendations of the magistrate

  judge, and if a party chooses to object within the allotted period,

  the district court shall make a de novo review of the findings and

  recommendations objected to. Id. and 28 U.S.C. § 636(b)(1)(C). Any

  findings to which no party objects are upheld by the district court

  unless      “clearly   erroneous   or    contrary        to     law.”   28     U.S.C.    §

  636(b)(1)(C).

        Defendant filed objections to the magistrate judge’s R&R

  concerning the motion to suppress, which largely reiterated his

  previous      arguments.   [ECF.   No.       77].   Mr.    Marsh       argues    in    his

  objections that the magistrate judge erroneously concluded that

  (1) Lt. Clifton’s first stop of the Jeep was reasonable and lawful,

  (2) the doctrine of attenuation rendered the evidence admissible,

  and   (3)    the    “good-faith”   exception        to    the    exclusionary         rule

  applied. Mr. Marsh also included argument that the pacing technique

  used by Lt. Clifton was not a reasonably accurate estimate of the

  Jeep’s speed and attached a “pacing formula diagram” in support of




                                           4
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 5 of 21 PageID #: 599
  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  this notion. All findings challenged by these objections will be

  reviewed de novo. 28 U.S.C. § 636(b)(1).

        The magistrate judge noted the well-stablished principle that

  the Fourth Amendment provides “[t]he right of people to be secure

  in   their     persons,    houses,    papers,      and    effects,     against

  unreasonable searches and seizures, shall not be violated . . .”

  U.S. Const. Amend. IV. The Supreme Court of the United States has

  further held that warrantless seizures are “per se unreasonable

  under the Fourth Amendment, subject to only a few specifically

  established and well delineated exceptions.”                Katz v. United

  States, 389 U.S. 347, 357 (1967). One such exception is the

  investigative stop, which is also referred to as a Terry stop.

  Terry v. Ohio, 392 U.S. 1 (1968). A Terry stop has been held to be

  constitutional    when    the   officer’s   action   is    supported    by   an

  articulable,    reasonable      suspicion   that   the   person   seized     had

  engaged in criminal activity. United States v. Sokolov, 490 U.S.

  1, 7 (1989). A brief detention for investigative purposes is

  reasonable if an officer “observes unusual conduct which leads him

  reasonably to conclude in light of his experience that criminal

  activity may be afoot.” Terry, 392 U.S. at 30; see also Turmon v.

  Jordan, 405 F.3d 202, 205 (4th Cir. 2005).

        To   determine   whether    reasonable    suspicion   exists,    courts

  consider “the ‘totality of the circumstances’ to determine if the


                                        5
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 6 of 21 PageID #: 600
  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  officer had a ‘particularized and objective basis’ for believing

  that the detained suspect might be armed and dangerous.” United

  States v. George, 732 F.3d 296, 299 (4th Cir. 2013), cert. denied,

  134 S.Ct. 1530 (2014) (citations omitted). “A host of factors can

  contribute to a basis for reasonable suspicion, including the

  context of the stop, the crime rate in the area, and the nervous

  or evasive behavior on the suspect.” Id. (citing Illinois v.

  Wardlow, 528 U.S. 119, 124 (2000)). Multiple factors may together

  “create a reasonable suspicion even where each factor, taken alone,

  would be insufficient.” Id. at 300 (citing United States v. Branch,

  537 F.3d 328, 339 (4th Cir. 2008)). An individual’s presence in a

  high-crime area is one factor that “carries no weight standing

  alone” and “may be considered along with more particularized

  factors to support a reasonable suspicion.” United States v.

  Sprinkle, 106 F.3d 613, 617 (4th Cir. 1997). Other factors include

  lateness of the hour and unusual behavior. See United States v.

  Smith, 396 F.3d 579, 587 (4th Cir. 2005); United States v. Slocumb,

  804 F.3d 677, 682–83 (4th Cir. 2015).

        Considering this framework, the record elicited during the

  hearing and counsel’s arguments, Magistrate Judge Aloi recommended

  this Court deny Defendant’s motion.




                                       6
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 7 of 21 PageID #: 601
  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

                                   III. Discussion

          The facts at issue and a summary of the testimony of Lt.

  Clifton, Chief Guerrieri, and Ptlm. Streyle are set forth in detail

  in the R&R [ECF No. 71 at 2-6].             No specific objections to those

  factual findings have been made and those facts will not be

  repeated here. Mr. Marsh contends that all evidence flowing from

  the first traffic stop on October 11, 2019, initiated by White

  Hall PD Officer, Lt. Clifton, must be suppressed at trial because

  Lt. Clifton lacked probable cause to stop the vehicle in which Mr.

  Marsh    was    a   passenger   based   upon   “pacing”,   and   any   evidence

  obtained following the illegal stop should be suppressed as “fruits

  of the poisonous tree”. The Government argues that the officer’s

  pacing technique was lawful and not flawed, and even if the pacing

  technique was flawed, there is sufficient “attenuation” based on

  the facts for a subsequent and lawful search and seizure of

  incriminating evidence.



        A.       Reasonable Suspicion – Initial Traffic Stop

          Considering the totality of the circumstances, the Court

  finds that Lt. Clifton had reasonable suspicion to initiate the

  traffic stop of the 2019 Jeep in which Mr. Marsh was a passenger

  because he paced the speed of the Jeep and determined its traveling

  speed of 52 mph in a 40-mph limit. United States v. Hassan El, 5


                                          7
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 8 of 21 PageID #: 602
  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  F.3d 726, 730 (4th Cir. 1993); see also United States v. Whren,

  517 U.S. 806, 810 (1996). The Jeep’s speed was in violation of

  West Virginia Code § 17C-6-1; thus, Lt. Clifton had probable cause

  to stop the vehicle.

        Importantly, a law enforcement officer is permitted to stop

  a vehicle when the officer observes a vehicle violating a traffic

  law. See United States v. Ortiz, 669 F.3d 439, 444 (4th Cir. 2012);

  see also United States v. Palmer, 820 F.3d 640, 649 (4th Cir. 2016)

  (stating a traffic stop is reasonable at the outset “whenever it

  is lawful for police to detain an automobile and its occupants

  pending inquiry into a vehicular violation. Without question, such

  a violation may include failure to comply with traffic laws.”)

  (internal citation and quotation omitted). Observing a traffic

  violation provides sufficient justification for an officer to

  detain the vehicle for as long as it takes for the officer to

  perform a routine traffic stop. United States v. Branch, 537 F.3d

  328, 335 (4th Cir. 2008).

        While Mr. Marsh argues that this stop was unlawful due to Lt.

  Clifton’s technique of “pacing” being an unreliable means of

  determining    a   vehicle’s   speed,    this   Court   concurs   with   the

  magistrate judge’s finding that Lt. Clifton appeared thorough and

  credible, and that his testimony regarding the pacing technique




                                       8
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 9 of 21 PageID #: 603
  ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
  [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  shows that he used this technique in an accurate, reliable, and

  customary fashion.

          Lt. Clifton testified that upon exiting the Red Roof Inn

  parking    lot   in     Marion   County,   West     Virginia,    to   continue

  patrolling, he was behind a Jeep Cherokee with a Michigan state

  registration number. The two vehicles came to a red traffic signal,

  and upon the traffic light turning green, the Jeep took off through

  the light quickly. Lt. Clifton followed the vehicle, began the

  pace setting while maintaining a proper distance behind the Jeep.

  Lt. Clifton testified that pace setting, having received training

  on that particular technique in a radar certification course, is

  the act of using the officer’s cruiser as the pace vehicle while

  adjusting speed and maintaining a constant distance behind the

  target vehicle to determine the target vehicle’s speed based on

  the officer’s cruiser’s speedometer.

        Lt. Clifton testified that he traveled behind the Jeep while

  pacing its speed for approximately 1/8 mile.            While maintaining a

  proper distance behind the Jeep, Lt. Clifton’s digital speedometer

  read 52 mph on the display. Upon this information, Lt. Clifton

  decided to initiate the traffic stop. Lt. Clifton indicated that

  there was nothing about road, weather, traffic, or other conditions

  which    would   have    rendered   the    pacing    technique    inaccurate.

  Further, Lt. Clifton testified that he has been employing that


                                        9
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 10 of 21 PageID #: 604
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  technique for several years and utilizes the technique on nearly

  a daily basis

        Mr. Marsh argues that states such as Pennsylvania, Florida,

  and   Virginia   have   codified   requirements     for   implementing    the

  pacing technique. [ECF No. 77 at 8-9]. While the Court acknowledges

  and appreciates the information from other states regarding the

  pacing technique, here, this Court, being bound by the United

  States Court of Appeals for the Fourth Circuit precedent, finds

  that the pacing technique employed by Lt. Clifton supports a

  constitutionally sound initial traffic stop. Further, the Court

  recognizes that neighboring states to West Virginia may have

  codified     policies    regarding     an    officer’s     restriction     or

  requirement in pacing vehicles; however, the parties provided no

  authority establishing that West Virginia or the White Hall Police

  Department    has   a   policy   actively    restricting    officers     from

  implementing the pacing technique.          Likewise, the Court finds no

  binding precedent declaring the practice per se violative of the

  Fourth Amendment. While Mr. Marsh also argues the reliability of

  the pacing technique, the Court notes that Lt. Clifton employed a

  customary technique here, and that this matter does not present a

  scenario where Lt. Clifton was visually “guessing” the Jeep’s

  speed. See United States v. Sowards, 690 F.3d 583 (4th Cir. 2012)

  (reversing district court’s denial of a motion to suppress evidence


                                       10
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 11 of 21 PageID #: 605
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  obtained from a traffic stop where the officer initiated the stop

  by visually guessing the vehicle’s speed without employing any

  technique whatsoever, including radar or the pacing method). Lt.

  Clifton testified to observing the Jeep’s speed of 52 mph in a 40-

  mph zone, for approximately 1/8 mile, which is an objective and

  tangible    measurement    for     an   objective    and      tangible   distance

  observed by the officer.

        While Mr. Marsh disputes the reliability of Lt. Clifton’s

  pacing technique, and therefore arguing that the initial stop of

  the Jeep was unlawful under the totality of the circumstances, the

  testimony here illustrates that Lt. Clifton paced the vehicle in

  an accurate manner and with the required experience necessary in

  his field in order to reach the conclusion that the Jeep’s speed

  was 52 mph, 12 mph over the speed limit. Therefore, the Court

  UPHOLDS     the     magistrate     judge’s     findings       that    reasonable,

  articulable suspicion existed for the initial stop of the Jeep of

  which Mr. Marsh was a passenger. Accordingly, the Court ADOPTS the

  Report    and     Recommendation    [ECF     No.   71]   on    this   issue   over

  Defendant’s objections and DENIES Defendant’s Motion to Suppress

  [ECF No. 52] as Mr. Marsh’s constitutional rights have not been

  violated. The Court OVERRULES Defendant’s Objections on this point

  as well [ECF No. 77].




                                          11
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 12 of 21 PageID #: 606
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

        B.    Attenuation

        Mr. Marsh argues that there was not sufficient attenuation

  between the initial traffic stop and the acquisition of evidence,

  and therefore, he moves to suppress that evidence.             Even if the

  first traffic stop of the Jeep was violative of constitutional

  constraints, which it was not, this Court finds that the doctrine

  of attenuation renders the challenged evidence admissible on a

  separate, independent basis. Utah v. Strieff, -- U.S. --, 136 S.Ct.

  2056, 2061 (2016).

        Under the exclusionary rule, a court should exclude evidence

  obtained by law enforcement’s unlawful arrest or search. See Mapp

  v. Ohio, 367 U.S. 643 (1961). Relatedly, however, a court should

  suppress evidence in a criminal matter “only . . . where its

  deterrence benefits of exclusion outweigh its substantial social

  costs.” Hudson v. Michigan, 547 U.S. 586, 591 (2006) (citations

  and quotations omitted). One exception to the exclusionary rule is

  the   attenuation    doctrine,   which    provides   that   “[e]vidence   is

  admissible when the connection between unconstitutional police

  conduct and the evidence is remote or has been interrupted by some

  intervening circumstance, so that ‘the interest protected by the

  constitutional guarantee that has been violated would not be served

  by suppression of the evidence obtained.’” Utah v. Strieff, --

  U.S. --, 136 S.Ct. at 2061 (internal citation omitted).


                                       12
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 13 of 21 PageID #: 607
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

         The three-prong test from Utah v. Strieff guides this Court

  in application of the attenuation doctrine.

         First, we look to the “temporal proximity” between the
         unconstitutional conduct and the discovery of evidence
         to determine how closely the discovery of evidence
         followed the unconstitutional search. Second, we
         consider “the presence of intervening circumstances.”
         Third . . . we examine “the purpose and flagrancy of the
         official misconduct.”

  Strieff, 136 S. Ct. at 2062 (internal citations omitted) (quoting

  Brown v. Illinois, 422 U.S. 590 (1975)); see also United States v.

  McKinnon, 92 F.3d 244, 247 (4th Cir. 1996).

         Upon de novo review, this Court agrees with the magistrate

  judge in that even if the initial traffic stop of the Jeep was not

  lawful, the doctrine of attenuation applies to allow admission of

  (i) evidence obtained during pursuit of the Jeep once it fled the

  initial stop and (ii) evidence obtained, once the Jeep ultimately

  stopped, from a search of the Jeep and its occupants. It is clear

  that   the   Jeep   fleeing   from   the     traffic    stop   constitutes     an

  intervening circumstance that “break[s] the causal chain between

  the unlawful stop and the discovery of drug-related evidence.”

  Strieff, 136 S.Ct. at 2061.

         1. Temporal proximity

         Typically,   a   “short   time    interval      counsels   in   favor   of

  suppression.” Id. at 2062. However, as correctly stated by the

  magistrate judge, although only a few minutes passed between the


                                          13
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 14 of 21 PageID #: 608
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  first stop and the search of the Jeep passengers, and hours passed

  between the initial stop and the search of the Jeep under the

  warrant, the record before the Court demonstrates a clear shift in

  circumstances which weighs in favor of admitting the evidence which

  Mr. Marsh moves to suppress.

        2. Intervening circumstances

        The events on October 11, 2019, clearly show a sufficient

  intervening event which supports denial of the motion on the

  separate, independent attenuation basis. Subsequent to the initial

  stop, Mr. Marsh and other occupants of the Jeep committed new and

  independent criminal violations that gave officers cause to stop

  and detain them.

        First, Ms. Jones, the driver of the Jeep, fled from the

  initial traffic stop before the vehicle was searched and when Ptlm.

  Streyle and the K-9 unit arrived on scene. Ms. Jones’ flight

  involved a high-speed chase on I-79. 1 Second, Mr. Marsh threw a

  shoebox out of the Jeep’s window during the flight. Officers

  recovered that shoebox on the interstate and found a substantial

  amount of methamphetamine, cocaine base, and heroin/fentanyl. 2


  1 This alleged conduct may constitute violations of W. Va. Code §
  61-5-17(e) for Fleeing in a Vehicle and W. Va. Code § 61-5-17(f)
  for Fleeing in a Vehicle with Reckless Indifference to the Safety
  of Others.
  2 The  possession allegation of these controlled substances
  constitutes alleged violations of W. Va. Code § 60A-4-401(a)(1)


                                       14
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 15 of 21 PageID #: 609
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  Finally, Mr. Marsh admitted to being in possession of a .380 Ruger

  pistol. 3 Based upon these alleged criminal violations, officers

  were justified in detaining Mr. Marsh along with the others and

  searching the vehicle. Thus, the new alleged criminal conduct

  committed by Mr. Marsh and his co-defendants were intervening

  circumstances      that   weigh   heavily    toward   application      of    the

  attenuation doctrine and admissibility of the evidence.

        This Court certainly understands Strieff’s holding that the

  intervening act is not necessarily limited to actions of the

  defendant.       “The attenuation doctrine evaluates the causal link

  between    the    government's    unlawful   act    and   the    discovery    of

  evidence, which often has nothing to do with a defendant's actions.

  And the logic of our prior attenuation cases is not limited to

  independent acts by the defendant.”          Id. at 2061.       Here, however,

  the intervening act is an independent act of the defendants.

        3. Purpose and Flagrancy

        The third prong under the attenuation doctrine test is to

  examine    the   “purpose   and   flagrancy”   of   the   officer    with    the



  and (2) for Possession of a Controlled Substance with Intent to
  Deliver, as well as 21 U.S.C. 841(a)(1) and (b)(1)(A)(viii),
  (b)(1)(B)(iii), and (b)(1)(C) for Possession of a Controlled
  Substance with Intent to Distribute.
  3 The gun evidence coupled with the drugs he threw from the vehicle

  and the United States currency found in his possession, amounted
  to an alleged violation of 18 U.S.C. § 924(c)(1)(A), Possession of
  a Firearm in Furtherance of a Drug Trafficking Crime.
                                       15
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 16 of 21 PageID #: 610
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  resolution of deterring police misconduct. Strieff, 136 S.Ct. at

  2063. “The exclusionary rule exists to deter police misconduct.”

  Id. (citing Davis v. United States, 564 U.S. 229, 236-37 (2011)).

  Here, as discussed above, Lt. Clifton observed the Jeep speeding

  and initiated a traffic stop based on that determination. The

  purpose of the traffic stop – based on the record before the Court

  – is far from improper.       Instead, it is one of the most frequently

  sanctioned categories of warrantless detentions. 4              Even if the

  Court were to reject the pacing technique at issue, the law

  enforcement conduct throughout this case is hardly the type that

  requires deterrence through the extreme sanction of excluding the

  evidence recovered.

        For the reasons stated herein, the Court ADOPTS the Report

  and Recommendation [ECF No. 71] on this point as well, DENIES

  Defendant’s    Motion    to   Suppress    [ECF   No.   52],   and   OVERRULES

  Defendant’s Objections on this issue [ECF No. 77].


  4 See Martinez v. Village of Mount Prospect, 92 F.Supp.2d 780, 783
  (N.D. Ill. 2000) (stating that many law-abiding citizens’ only
  contact with the criminal justice system is via interaction with
  the police, predominantly during traffic stops); see also Petition
  for Writ of Certiorari, Illinois v. Derrick A. Cummings, 2014 WL
  4145275, *1, *13 (2014) (“Millions of traffic stops occur
  throughout the country annually. In Illinois alone, in 2012, there
  were 2,132,006 traffic stops. Moreover, these stops represent a
  majority of the interactions between citizens and police.
  According to recently available data from the Bureau of Justice
  Statistics, in 2008, over fifty-nine percent of the more than forty
  million United States residents who interacted with police did so
  due to traffic stops.”) (internal citations omitted).
                                       16
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 17 of 21 PageID #: 611
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

        C.    Good-Faith Exception

        Mr. Marsh argues that the “good-faith exception” does not

  apply to his case. It has been widely held that the exclusionary

  rule generally renders inadmissible evidence obtained during an

  unlawful search. See Mapp, 367 U.S. 643. Another exception to the

  Mapp v. Ohio exclusionary rule is the “good faith exception” which

  “allows courts to introduce evidence obtained in violation of the

  Constitution but in reasonable reliance on a defective warrant.”

  United States v. Seerden, 916 F.3d 360, 366-67 (4th Cir. 2019), as

  amended (Feb. 21, 2019) (citing United States v. Leon, 468 U.S.

  897, 905 (1984). “[W]hen an officer’s belief in the existence of

  probable cause is objectively reasonable, he or she has no reason

  to second guess the magistrate’s decision to issue a warrant, and

  acts in good faith when executing the search.” United States v.

  Thomas, 908 F.3d 68, 73 (4th Cir. 2018).

        This Leon good-faith exception is inapplicable in certain

  circumstances:

        (1) where a magistrate issues a warrant based on a
        deliberately or recklessly false affidavit, (2) where a
        magistrate lacks neutrality and detachment, (3) where a
        warrant is based on an affidavit so lacking in indicia
        of probable cause as to render official belief in its
        existence entirely unreasonable, (4) where a warrant is
        so facially deficient that a reasonable officer could
        not believe it was valid, and (5) where police recklessly
        maintain or knowingly enter false information into a
        warrant database to enable a future arrest.



                                       17
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 18 of 21 PageID #: 612
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  Id. (citations and quotations omitted). If any of these five (5)

  circumstances     exist,    the    evidence   obtained   “pursuant   to   the

  deficient warrant must be excluded from trial.” United States v.

  Andrews, 577 F.3d 231, 236 (4th Cir. 2009). In United States v.

  Mowatt, the Court held that “[t]he Leon exception [did] not apply

  . . . because Leon only prohibits penalizing officers for their

  good-faith       reliance         on   magistrates’      probable      cause

  determinations.” 513 F.3d 395, 405 (4th Cir. 2008) (abrogated by

  Kentucky v. King, 563 U.S. 452 (2011)). Instead, the Mowatt Court

  found that the exclusionary rule applies, and “operates to penalize

  the officers for their violation of Mowatt’s rights that preceded

  the magistrate’s involvement.” Id. (emphasis in original).

        Mr. Marsh, in his reliance on Mowatt in his objections, argues

  that because the search warrant for the Jeep was obtained from the

  magistrate judge based upon evidence that was the product of an

  illegal search or seizure, the warrant itself was “fruits of the

  poisonous tree,” and therefore, renders the good-faith exception

  inapplicable. The Government argues that even if the initial stop

  of the Jeep was without a reasonable articulable suspicion or

  probable cause, the evidence later obtained by the search warrant

  was done so in good faith. The Court agrees.

        Here, unlike in Mowatt, the good-faith exception applies

  because Lt. Clifton believed in his probable cause determination


                                         18
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 19 of 21 PageID #: 613
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  based upon the Jeep’s speed, which led to the initial stop.

  Regardless, before the K-9 could be deployed upon the detection of

  a marijuana smell, the Jeep then fled onto Interstate 79 South,

  leading the officers on a high-speed chase, during which Mr. Marsh

  threw a shoebox of controlled substances out the window. Even if

  the initial stop was unlawful, which this Court believes it was

  not, the doctrine of attenuation applies and supports SA Hanson’s

  application to the federal magistrate judge for the search warrant

  for the Jeep.

         Nothing in the record suggests circumstances (1) through (5)

  from Leon exist.       In utilizing information gained by the White

  Hall    Police     Department    and    Drug   Enforcement    Administration

  officers, federal authorities from the DEA obtained a search

  warrant to search the Jeep. Even if the information provided to SA

  Hanson by Lt. Clifton was inaccurate regarding the moving violation

  by the Jeep, the agents who executed the search warrant after

  obtaining it from the federal magistrate judge upon application

  and    affidavit    acted   in   good   faith,   and   the   Leon   good-faith

  exception applies.



         D.   Abandoned Property

         Finally, the Government – albeit briefly – argues Mr. Marsh

  abandoned the property and simultaneously any privacy interest in


                                          19
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 20 of 21 PageID #: 614
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

  the   shoebox    he    discarded   from    the    Jeep   while   it   evaded   law

  enforcement on the interstate.            Of course, the shoebox contained

  a large amount of controlled substances – which Mr. Marsh seeks to

  exclude from evidence with the instant motion.               The Court is hard

  pressed to conjure a scenario where an individual more clearly

  abandons any interest or expectation of privacy in property than

  casting the chattel out of the window of a moving vehicle onto a

  well-traveled public roadway.         “When a person voluntarily abandons

  his privacy interest in property, his subjective expectation of

  privacy becomes unreasonable, and he is precluded from seeking to

  suppress evidence seized from it.”               United States v. Stevenson,

  396 F.3d 538, 546 (4th Cir. 2005) (citation omitted); see also

  United States v. Haynie, 637 F.2d 227, 237 (4th Cir. 1980) (“[T]he

  proper test for abandonment is not whether all formal property

  rights have been relinquished, but whether the complaining party

  retains a reasonable expectation of privacy in the [property]

  alleged    to   be    abandoned.”).       Mr.    Marsh’s   abandonment    of   the

  property at issue constitutes a separate and independent basis by

  which the evidence discovered in that shoebox may be admitted.

        Therefore, the Court ADOPTS the Report and Recommendation

  [ECF No. 71] on this issue, DENIES Defendant’s Motion to Suppress

  [ECF No. 52], and OVERRULES Defendant’s Objections on this point

  [ECF No. 77].


                                         20
Case 1:20-cr-00038-TSK-MJA Document 103 Filed 02/09/21 Page 21 of 21 PageID #: 615
   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     [ECF NO. 71], DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
   [ECF NO. 52], AND OVERRULING DEFENDANT’S OBJECTIONS [ECF NO. 77]

                                 IV.    Conclusion

     For the reasons stated herein, the Court:

     •   ADOPTS the magistrate judge’s Report and Recommendation in

         its entirety [ECF No. 71];

     •   DENIES Defendant’s Motion to Suppress Evidence [ECF No. 52];

         and

     •   OVERRULES Defendant’s Objections [ECF No. 77] to the Report

         and Recommendation.

         It is so ORDERED.

         The Court directs the Clerk to transmit copies of this order

  to all counsel of record.

         DATED: February 9, 2021


                                       /s/ Thomas S. Kleeh
                                       THOMAS S. KLEEH
                                       UNITED STATES DISTRICT JUDGE




                                        21
